SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-22433 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: BRIGHAM, INC. 401(k) PLAN B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: BRIGHAM EXPLORATION COMPANY 6300 Bridgepoint Parkway Building Two, Suite 500 Austin, Texas 78730 BRIGHAM, INC. 401(k) PLAN 2-K Page REQUIRED INFORMATION ITEM 4. Unaudited Financial Statements And Schedule Prepared in Accordance With ERISA Statements of Net Assets Available for Plan Benefits as of December 31, 2008 and 2007 1 Statement of Changes in Net Assets Available for Plan Benefits for the Year Ended December 31, 2008 2 Notes to the Financial Statements 3 Supplemental schedule: Schedule H, Line 4(i) - Assets Held for Investment Purposes At December 31, 2008 6 SIGNATURE 7 Index BRIGHAM, INC. 401(K) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS
